979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel JONES, Plaintiff-Appellant,v.PETERSBURG CITY JAIL, Defendant-Appellee.
No. 92-7005.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 17, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Nathaniel Jones, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Nathaniel Jones appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988) without prejudice to Jones's right to refile naming the proper people as Defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Petersburg City Jail, No. CA-92-689-N (E.D. Va.  Aug. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED